Citation Nr: 0616257	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for condition of the 
ribs.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a back condition, a 
condition of the ribs, and hemorrhoids.  The veteran was 
scheduled for an August  2005 Board hearing, but did not 
appear or indicate any desire to reschedule.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
diagnosis of current back disability.

2.  The competent medical evidence of record does not show a 
diagnosis of current rib disability.

3.  The competent medical evidence of record does not relate 
the veteran's current hemorrhoids to service.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A chronic rib disability was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims for a back condition, a condition of the ribs, and 
hemorrhoids, and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a 
January 2003 VA letter, prior to the July 2003 rating 
decision.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO also notified the 
veteran of his responsibility to respond in a timely manner 
to VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the RO requested the veteran 
to advise VA of any other evidence he considered relevant to 
his service connection claims, including medical reports or 
dates of treatment, statements from persons who knew him in 
service, personnel records, employment records, pharmacy 
prescription records, and/or insurance examination reports.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
January 2003 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The Board notes that the January 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

However, 38 U.S.C.A. § 5103(b) was amended to provide that 
the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, as previously mentioned, 
there is no defect with the VCAA notice given to the veteran 
in this case.

In the July 2003 rating decision, September 2003 statement of 
the case, and October 2004 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection claims, and provided a 
detailed explanation why service connection was not warranted 
for a back condition, a condition of the ribs, and 
hemorrhoids under the applicable laws and regulations based 
on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and an October 2001 and March 2004 VA medical record.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  However, as discussed below, there 
is no probative evidence that a back condition, condition of 
the ribs, or hemorrhoids were incurred in or aggravated by 
service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Back condition

Initially, the evidence shows an in-service back injury and 
complaints of back pain and spasm.

The service medical records show that in April 1974, the 
veteran had complaints of lower lumbar pain on motion, which 
had been ongoing for three weeks, since falling in an 
inverted crawl.  Physical examination revealed mild 
tenderness in the lumbar spine paraspinals with no limitation 
of range of motion.  An April 1976 medical record shows 
complaints of low back pain and spasms for the past week.  On 
physical examination, the lower lumbar region was painful to 
touch.  The impression was low back spasms.  A May 4, 1976 
medical record shows complaints of low back pain in the upper 
lumbar spine.  The veteran indicated that he had been stabbed 
one year ago.  The impression was low back pain secondary to 
questionable adhesion.  Complaints of back pain were 
continued in May 10, 1976.  At the May 4, 1976 discharge 
examination report, the veteran's spine examination was 
normal.

Upon review, however, there is no evidence of a present back 
disability.  Specifically, post-service VA medical records 
are entirely negative for any present findings related to the 
back.   

Even though the service medical records show an in-service 
back injury, service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  The CAVC has held that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran argued that he has a back condition 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any findings of a 
present back disability.

In sum, the Board finds that the preponderance of the 
evidence is against the service connection claim for a back 
condition; and the claim is denied.  In making this decision, 
the Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Condition of the ribs

The service medical records show that the veteran had 
hematoma with tenderness on the 5-6 right ribs.  At 
discharge, his musculoskeletal examination was normal.  

Upon review, however, there are no post-service findings 
related to the ribs.

Although the record shows evidence of an in-service rib 
injury, service connection cannot be granted if there is no 
present rib disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  As previously noted, the CAVC held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau, 2 Vet. App. at 144; 
Chelte, 10 Vet. App. at 271.  In the absence of proof of a 
present disability, there can be no valid claim.  See 
Brammer, 3 Vet. App. at 225 (1992).

Although the veteran argued that he has a current condition 
of the ribs related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu, 2 Vet. 
App. 492.  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record, which shows no current findings related to the ribs.

In sum, the Board finds that the preponderance of the 
evidence is against the service connection claim for a 
condition of the ribs; and the claim is denied.  In making 
this decision, the Board has considered the benefit of the 
doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.



III.  Hemorrhoids

A March 2004 VA medical record shows an impression of 
hemorrhoids.  

However, there is no evidence this condition is related to 
service.  An October 2001 VA medical record notes hemorrhoid 
repair in 1979.  A March 2004 VA medical record also notes a 
hemorrhoidectomy in the 1970's.  While there is evidence of a 
hemorrhoid surgery in 1979, which is three years after 
service, there is no evidence that this was related to 
service.  The service medical records are negative for any 
findings of hemorrhoids.  There also is no other evidence of 
continuity of symptomatology of this disability from service 
or during the 28 years before the current finding of 
hemorrhoids.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the veteran has argued that his current hemorrhoids 
are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the current hemorrhoids and service.

In sum, the Board finds that the preponderance of the 
evidence is against the service connection claim for 
hemorrhoids; and the claim is denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for condition of the ribs 
is denied.

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


